DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2014/0303900 A1; hereinafter Rahman) in view of Tran et al. (US 2018/0117447 A1; hereinafter Tran’447), and in further view of Oliver et al. (US 20150156567 A1; hereinafter Oliver) and Hoffman et al. (US 2012/0041767 A1; hereinafter Hoffman).
With respect to claims 12 and 20:
	Rahman teaches 
A system comprising: (See at least Rahman: Abstract; paragraph(s) [0062])
A method comprising: (See at least Rahman: paragraph(s) [0073])
a crypto coin assignment system comprising a blockchain server that assigns a number of crypto coins to an individual based on at least one of a total number of individuals participating in a physical exertion activity directed at improving health or...; (By disclosing, expert, ideal or instructional motion profile templates may be implemented with a feedback and/or reward system, which may offer a user incentives (e.g., points, real or virtual coins, gifts, etc.), encouragement, or offers (e.g., discounts on products or services related to the activity, access to exclusive events, etc.) associated with a user's improvement in reference to a motion profile template. See at least Rahman: paragraph(s) [0099])
a first sensor that produces a first metric at a first instant in time, the first metric based on sensing the physical exertion activity performed by an individual; (By disclosing, a remote or distributed sensor (e.g., mobile computing device 116, mobile communications device 118, computer 120, laptop 122, or, generally, distributed sensor 124) (first sensor) may be sensors that can be accessed, controlled, or otherwise used by bands 104-112. The remote or distributed sensors are separate and remote from the bands. In addition, the exchanged data may include personal physiological data and data derived from sensory-based user interfaces ("UI"). See at least Rahman: paragraph(s) [0039], [0042]-[0043] & [0119]; Fig. 1)
a second sensor that produces a second metric at the first instant in time, the second metric based on monitoring a bodily function of the individual; and (As stated above and by further disclosing, examples of data obtained by the remote or distributed sensors (e.g., mobile computing device 116, mobile communications device 118, computer 120, laptop 122, or, generally, distributed sensor 124) (second sensor) include data describing motion, location, user characteristics (e.g., heart rate, body temperature, etc.), environmental characteristics (e.g., time, degree of ambient light, altitude, magnetic flux (e.g., magnetic field of the earth), or any other source of magnetic flux), GPS-generated position data, proximity to other band wearers, etc.), and data derived or sensed by any source of relevant information. See at least Rahman: paragraph(s) [0039], [0042]-[0043], [0079] & [0119]; Fig. 1)
a user device configured to: (By disclosing, bands 104-112 (user device) may be implemented as a data-capable device that may be worn as a strap or band around an arm, leg, ankle, or other bodily appendage or feature. In addition, bands 104-112 may be configured to analyze, evaluate, modify, or otherwise use data gathered, either directly or indirectly. See at least Rahman: paragraph(s) [0039], [0041]-[0043], [0071], [0079] & [0119]; Fig. 1)
receive the first metric from the first sensor via a wireless communication link; (By disclosing, band 104 may capture (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, or others, without limitation)). As shown in Fig. 1, the use device (bands 104-112) communicate with the distributed sensors (116, 118, 120, 122, 124) obviously via a wireless communication link. See at least Rahman: paragraph(s) [0039], [0041]-[0043] & [0045]; Fig. 1)
receive the second metric from the second sensor via a wireless communication link; (As stated above and by further disclosing, inference engine 1104 is configured to analyze sets of data from a variety of inputs and sources (sensor data 1101, 1103, 1105) of information to identify an activity. As stated above, the sensor data may be data from the remote or distributed sensors. See also at least Rahman: paragraph(s) [0079], [0039], [0041]-[0043] & [0045]; Fig. 1 & Fig. 11)
verify, based on correlating the second and first metrics, that the physical exertion activity based on the sensing at the first sensor is not provided in accordance with a cheating attempt but instead is originated by the individual, ...;... (By disclosing, a "movement language" may refer to the description of a given movement as one or more inputs (e.g., sensory, manual, or other inputs) that may be transformed into a discrete set of data that, when observed again, can be identified as correlating to a given movement. In addition, using distributed sensor 124, a biometric signature (e.g., fingerprint, retinal or iris vascular pattern, or others) may be gathered and transmitted to bands 104-112 that, when combined with other data, determines that a given user has been properly identified and, as such, authenticated. See at least Rahman: paragraph(s) [0111] & [0045])
communicate, to the crypto coin assignment system, an award of the number of crypto coins to the individual, subject to the physical exertion activity of the individual satisfying the health improvement target and ... (By disclosing, expert, ideal or instructional motion profile templates may be implemented with a feedback and/or reward system, which may offer a user incentives (e.g., points, real or virtual coins, gifts, etc.), encouragement, or offers (e.g., discounts on products or services related to the activity, access to exclusive events, etc.) associated with a user's improvement in reference to a motion profile template. See at least Rahman: paragraph(s) [0099], [0086], [0091] & [0093])
	However, Rahman does not teach ...a crypto coin assignment that is correlated to a market value of a cryptocurrency, and ...wherein correlating the second metric to the first metric comprises verifying that a separation distance between the first sensor and the user device is within a threshold separation distance by evaluating a signal strength associated with receiving the first metric from the first sensor; evaluate the physical exertion activity with respect to a health improvement target assigned to the individual, and ...subject to the verifying that the separation distance between the first sensor and the user device is within the threshold separation distance.
	Tran’447, directed to smart device and thus in the same field of endeavor, teaches 
...a crypto coin assignment that is correlated to a market value of a cryptocurrency (By disclosing, since PHR data is managed on the blockchain a consumer and/or company can grant access to a payer to this data such that the payer can perform group analysis of an individual or an entire company's employee base including individual wellness data and generate a risk score of the individual and/or organization. See at least Tran’447: paragraph(s) [0315], [0365] & [0368])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion profile templates and movement languages for wearable devices teachings of Rahman to incorporate the smart device teachings of Tran’447 for the benefit of blockchain for tamperproof origin and shipping supply chain authentication of genuine medical products. (See at least Tran’447: paragraph(s) [0367])
However, Rahman and Tran’447 do not teach ...wherein correlating the second metric to the first metric comprises verifying that a separation distance between the first sensor and the user device is within a threshold separation distance by evaluating a signal strength associated with receiving the first metric from the first sensor and ...subject to the verifying that the separation distance between the first sensor and the user device is within the threshold separation distance.
Oliver, directed to human activity reporting system and thus in the same field of endeavor, teaches 
...wherein correlating the second metric to the first metric comprises verifying that a separation distance between the first sensor and the user device is within a threshold separation distance by evaluating a signal strength associated with receiving the first metric from the first sensor; (By disclosing, the signal strength is used to verify the separation distance between the Entity Detection Device 110 and the Mobile Computing Device 102. Also, the threshold distance may be set for the signal strength and corresponding distance. See at least Oliver: paragraph(s) [0137], [0045], [0087], [0097] & [0100]; Fig. 1)
...communicate, to the crypto coin assignment system, an award of the number of crypto coins to the individual, subject to the physical exertion activity of the individual satisfying the health improvement target and subject to the verifying that the separation distance between the first sensor and the user device is within the threshold separation distance. (As stated above and by further disclosing, the award may be subject to the distance and time of separation between a child and a parent. See at least Oliver: paragraph(s) [0299] & [0187])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rahman and Tran’447 to incorporate the human activity reporting system teachings of Oliver for the benefit of detecting and reporting human activity, so as to report, record or reward correct and incorrect human activities, behaviours or habits. (See at least Oliver: paragraph(s) [0002])
However, Rahman, Tran’447, and Oliver do not teach ...evaluate the physical exertion activity with respect to a health improvement target assigned to the individual.
Hoffman, directed to athletic activity user experience and environment and thus in the same field of endeavor, teaches 
...evaluate the physical exertion activity with respect to a health improvement target assigned to the individual; and (By disclosing, a reward for accomplishing a goal. See at least Hoffman: paragraph(s) [0067] & [0078])
Furthermore, Hoffman, in the same field of endeavor, further teaches 
...verify, based on correlating the second and first metrics, that the physical exertion activity based on the sensing at the first sensor is not provided in accordance with a cheating attempt but instead is originated by the individual, ...; (By disclosing, certification may include insuring that the devices include adequate security components or software for preventing the falsification of athletic activity information (e.g., calories burned, miles run, steps taken) and corresponding activity points. See at least Hoffman: paragraph(s) [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rahman, Tran’447, and Oliver to incorporate the athletic activity user experience and environment teachings of Hoffman for the benefit of providing people with motivation to maintain a regular exercise program through feedback. (See at least Hoffman: paragraph(s) [0002]) 
With respect to claim 13:
	Rahman, Tran’447, Oliver, and Hoffman teach the system of claim 12, as stated above.
Tran’447, in the same field of endeavor, further teaches wherein the physical exertion activity comprises at least one of increasing muscle strength from a first level to a second level or moving a limb as a part of an exercise routine and wherein the first metric comprises a numerical value that quantifies the physical exertion activity. (By disclosing, a patient's Health BlockChain wallet stores all assets, which in turn store reference ids to the actual data, whether clinical documents in HL7 or FHIR format, wellness metrics of activity and sleep patterns, or claims and enrollment information. See at least Tran’447: paragraph(s) [0317] & [1017])
Hoffman, in the same field of endeavor, further teaches 
wherein the physical exertion activity comprises at least one of increasing muscle strength from a first level to a second level or moving a limb as a part of an exercise routine and wherein the first metric comprises a numerical value that quantifies the physical exertion activity.  (By disclosing, this target activity point may correspond, in one or more examples, to a number of activity points required to obtain a particular reward or to achieve some other goal (e.g., in a video game). See at least Hoffman: paragraph(s) [0085]-[0086])
With respect to claim 14:
	Rahman, Tran’447, Oliver, and Hoffman teach the system of claim 13, as stated above.
	Rahman further teaches wherein the bodily function comprises at least one of a heart rate, a blood pressure, a pulse rate, a blood oxygen level, or an amount of exuded perspiration. (By disclosing, sensor 212 (FIG. 2) may be implemented as accelerometer 302, altimeter/barometer 304, light/infrared ("IR") sensor 306, pulse/heart rate ("HR") monitor 308, audio sensor (e.g., microphone, transducer, or others) 310, pedometer 312, velocimeter 314, GPS receiver 316, location-based service sensor (e.g., sensor for determining location within a cellular or micro-cellular network, which may or may not use GPS or other satellite constellations for fixing a position) 318, motion detection sensor 320, environmental sensor 322, chemical sensor 324, electrical sensor 326, or mechanical sensor 328. See at least Rahman: paragraph(s) [0041]-[0042], [0045], [0051] & [0061]-[0062])
With respect to claim 15:
	Rahman, Tran’447, Oliver, and Hoffman teach the system of claim 14, as stated above.
Rahman further teaches wherein correlating the second metric to the first metric comprises matching the at least one of the heart rate, the blood pressure, the pulse rate, the blood oxygen level, or the amount of exuded perspiration, to a nominal reference value associated with the physical exertion activity. (By disclosing, inference engine 1104 can be configured to compare data (or sets of data) against each other, thereby matching sensor data, as well as other data, to determine an activity or mode. Examples of activities that inference engine 1104 evaluates include sitting, sleeping, working, running, walking, playing soccer or baseball, swimming, resting, socializing, touring, visiting various locations, shopping at a store, and the like. These activities may be associated with different motions of the user, and, in particular, different motions of one or more locomotive members (e.g., motion of a user's arm or wrist) that are inherent in the different activities (nominal reference value). See at least Rahman: paragraph(s) [0080]-[0081])
With respect to claim 17:
	Rahman, Tran’447, Oliver, and Hoffman teach the system of claim 12, as stated above.
Rahman further teaches wherein the first sensor is located in a wearable device and the user device is one of a smartphone, a personal digital assistant (PDA), a personal computing device, or a tablet computer. (By disclosing, a sensor implemented with a screen on mobile computing device 116 (PDA) may be used to read a user's temperature or obtain a biometric signature while a user is interacting with data (activity). A further example may include using data that is observed on computer 120 or laptop 122 that provides information as to a user's online behavior and the type of content that she is viewing (activity). The sensor may be in the mobile computing device 116. See at least Rahman: paragraph(s) [0042])
Tran’447, in the same field of endeavor, further teaches wherein the first sensor is located in a wearable device and the user device is one of a smartphone, a personal digital assistant (PDA), a personal computing device, or a tablet computer. (See at least Tran’447: paragraph(s) [0100] & [0093]-[0094])
With respect to claim 19:
	Rahman, Tran’447, Oliver, and Hoffman teach the system of claim 12, as stated above.
Tran’447, in the same field of endeavor, further teaches further comprising:
a distributed ledger system containing records of crypto coin assignments made to one or more individuals participating in the physical exertion activity. (By disclosing, each of the datum captured is encoded with a distributed ledger or blockchain for subsequent verification and audit by the factory QA team, regulatory agency, product safety analyst, or consumers if needed. See at least Tran’447: paragraph(s) [0368] & [0410])
With respect to claim 21:
	Rahman, Tran’447, Oliver, and Hoffman teach the method of claim 20, as stated above.
Hoffman, in the same field of endeavor, further teaches wherein the movement activity executed by the individual comprises at least one of increasing [muscle strength] of the individual from a first level to a second level or increasing a heart rate of the individual from a first beat frequency to a second beat frequency. (By disclosing, this target activity point may correspond, in one or more examples, to a number of activity points required to obtain a particular reward or to achieve some other goal (e.g., in a video game). See at least Hoffman: paragraph(s) [0085]-[0086])
Tran’447, in the same field of endeavor, further teaches 
wherein the movement activity executed by the individual comprises at least one of increasing muscle strength of the individual from a first level to a second level or increasing a heart rate of the individual from a first beat frequency to a second beat frequency. (By disclosing, EMG and a pattern analyzer is used to detect muscle weakness… historical ambulatory information (time and place) is used to further detect changes in muscle strength. In addition, Samsung's Bio-Processor is an all-in-one health solution chip to measure bioelectrical impedance analysis (BIA), photoplethysmogram (PPG), electrocardiogram (ECG), skin temperature, and galvanic skin response (GSR) into a single chip solution that measures body fat, and skeletal muscle mass, heart rate, heart rhythm, skin temperature and stress level, respectively. See at least Tran’447: paragraph(s) [1017], [0101] & [0105])
Claims 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Tran’447 and in further view of Oliver and Hoffman, and in still further view of Tran (US 20110115624 A1; hereinafter Tran’624).
With respect to claim 18:
	Rahman, Tran’447, Oliver, and Hoffman teach the system of claim 12, as stated above.
Rahman further teaches further comprising:
a transducer that translates the physical exertion activity performed by the individual to an electrical power output; and  (By disclosing, electrical sensor 326 and mechanical sensor 328 may be configured to include other types (e.g., haptic, kinetic, piezoelectric, piezomechanical, pressure, touch, thermal, and others) of sensors for data input to band 200, without limitation. At least the piezoelectric type of sensor converts mechanical energy to electrical energy. See at least Rahman: paragraph(s) [0049], [0051] & [0054])
However, Rahman, Tran’447, Oliver, and Hoffman do not teach a power management system that conditions the electrical power output to at least one of operate a component in the user device, charge a rechargeable battery in the user device, or store charge in an electrical power storage device in the user device.
Tran’624, directed to mesh network personal emergency response appliance and thus in the same field of endeavor, teaches
a power management system that conditions the electrical power output to at least one of operate a component in the user device, charge a rechargeable battery in the user device, or store charge in an electrical power storage device in the user device. (By disclosing, a piezoelectric transducer (PZT) serves as the energy conversion device, a specialized power converter rectifies the resulting voltage, and a capacitor or battery stores the power. The system repeatedly charges a battery or capacitor, which then operates the EKG/EMG sensors or other sensors at a relatively low duty cycle. See at least Tran’624: paragraph(s) [0190]-[0194])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rahman, Tran’447, Oliver, and Hoffman to incorporate the mesh network personal emergency response appliance teachings of Tran’624 for the benefit of harvesting power. (See at least Tran’624: paragraph(s) [0190]-[0194]) 
With respect to claim 22:
	Rahman, Tran’447, Oliver, and Hoffman teach the method of claim 20, as stated above.
Tran’624, in the same field of endeavor, further teaches further comprising:
translating the movement activity to an electrical power output that powers at least a first component in the user device. (As stated above with respect to claim 18, see at least Tran’624: paragraph(s) [0190]-[0194])
With respect to claim 23:
	Rahman, Tran’447, Oliver, and Hoffman teach the method of claim 20, as stated above.
Tran’624, in the same field of endeavor, further teaches further comprising:
translating the amount of kinetic energy generated to an electrical power output that powers at least a first component in the user device. (As stated above with respect to claim 18, see at least Tran’624: paragraph(s) [0190]-[0194])
With respect to claim 24:
	Rahman, Tran’447, Oliver, Hoffman, and Tran’624 teach the method of claim 23, as stated above.
Tran’624, in the same field of endeavor, further teaches wherein at least one of the first sensor and the second sensor is a piezoelectric sensor, and wherein translating the kinetic energy to the electrical power output comprises: (As stated above with respect to claim 18, see at least Tran’624: paragraph(s) [0190]-[0194])
storing an output charge from the piezoelectric sensor in an energy storage element; and (As stated above with respect to claim 18, see at least Tran’624: paragraph(s) [0190]-[0194])
coupling the energy storage element to the first component for powering the first component. (As stated above with respect to claim 18, see at least Tran’624: paragraph(s) [0190]-[0194]) 

Response to Arguments
In response to applicant’s argument that Rahman fails to demonstrate sensors with wireless links to a user device, it is noted that Rahman teaches that the bands 104-112 (user device) communicate with the remote or distributed sensors 116, 118, 120, 122, 124 (sensors) via a wireless communication link such as using one or more data communication protocols (e.g., IEEE 802.11a/b/g/n (WiFi), WiMax, ANT™, ZigBee®, Bluetooth®, Near Field Communications (“NFC”), and others). (See at least Rahman: paragraphs [0042]; Fig. 1) 
In response to applicant’s argument that Rahman therefore inherently fails to correlate two metrics received via wireless links, let alone correlating two metrics for purpose of detecting a cheating attempt by detecting the signal strength of the wireless link of the sensor providing data for detecting physical exertion, it is noted that Rahman teaches that the data are gathered from the sensors by the bands and used to determine that a given user has been properly identified and, as such, authenticated and that the bands gather data from the sensors and combine them, determining that a given user has been properly identified, for example. See at least Rahman: paragraphs [0045]. In addition, Oliver teaches that the signal strength is estimated to determine that the sensor is within a threshold distance. See at least Oliver: paragraphs [0137] & [0087].
In response to applicant’s argument that for dependent claim 17, the Office changes the correlation for the *user device” from a band to “a smartphone, a personal digital assistant (PDA) a personal computing device, or a tablet computer, it is noted that Rahman teaches that the sensors, not the bands, can be a mobile communication device 116 (PDA) as shown in Fig. 1. See at least Rahman: paragraphs [0042].
In response to applicant’s argument that Dependent claim 18 (and claims 22, 23, and 24) clearly recites a transducer that translates the physical exertion activity to an electrical power output, which is then used to at least help power the user device, and Appellant can find no suggestion in paragraphs [0049, 0051, Or 0054] of Rahman that suggests using power captured by a transducer sensing physical exertion to be a source of power for the user device in Rahman, it is noted that Tran’624 teaches that the power is harvested by using piezoelectrics and used to power some components including sensors. See at least Tran’624: paragraph(s) [0190]-[0194].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard et al. (US 20190117156 A1) teaches non-invasive wearable biomechanical and physiology monitor for injury prevention and rehabilitation, including the user device and the sensors as shown in Fig. 4B.
Malasani (US 10219202 B1) teaches system and method of Wifi router based detection and control, including monitoring the user's physical exercise, device activity criteria, and reward/penalty.
Laikarie et al. (US 8923994 B2) teaches physical activity-based device control, including sensor, physical activity, and rewarding (punishing).                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685